IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,849-01


                       EX PARTE ENRIQUE GONZALEZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 12-CRD-36-A IN THE 229TH DISTRICT COURT
                             FROM DUVAL COUNTY


       Per curiam. Newell and Keel, JJ. dissent.

                                           ORDER

       Applicant was convicted of indecency with a child and sentenced to automatic life

imprisonment. The Fourth Court of Appeals affirmed his conviction. Gonzalez v. State, No. 04-13-

00708-CR (Tex. App.—San Antonio Dec. 12, 2014)(not designated for publication). Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective by misadvising him about the applicable

sentence and community supervision eligibility. He alleges that he would have accepted the offered

plea bargain had he been given competent advice. Based on the record, following a live hearing, the

trial court has determined that counsel was ineffective and Applicant would have accepted the plea
                                                                                                   2

deal had counsel properly informed him that he was facing a mandatory life sentence and was not

eligible for community supervision.

       However, Applicant waited over four and a half years before presenting this claim to the trial

court. After review of the entire record, this Court finds that Applicant is barred from obtaining

relief under the doctrine of laches. Ex parte Smith, 444 S.W.3d 661 (Tex. Crim. App. 2014). We

deny relief.



Filed:         April 1, 2020
Do not publish